DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 18 October 2019, has been entered in full. Claims 1 and 3 are amended.
Applicant’s species election of FGF-21 mutation (a substitution of amino acids at positions 98 to 101 from the N- terminus of a wild-type FGF21 protein with the amino acid sequence of EIRP; SEQ ID NO: 53) and the species election of a biologically active protein (glucagon-like peptide-1; GLP-1), in the reply filed on 21 September 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the species election has been treated as a species election without traverse (MPEP § 818.01(a)).
Upon further consideration, the requirement to elect a species of FGF21 mutation and a biologically active protein, is withdrawn. Election was made without traverse in the reply filed on 21 September 2021. Claims 1-8 are under examination.

				Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy REPUBLIC OF KOREA 10-2017-0051758 (filed 4/21/17) has been placed of record in the file.

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 10/18/19 and 3/9/21) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
The following references not considered by the Examiner for the following reasons: 
1.  References #37 and 38 on the IDS submitted 3/9/21 are in a language other than English and do not have an English abstract. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite “containing a cDNA encoding a dual function protein or a derivative thereof....wherein the dual function protein comprises a fibroblast growth factor 21 (FGF21) mutant protein; a biologically active protein, or a mutant or fragment thereof..”
The word “dual” means two. Thus the claims read on a construct having two functions; the function of FGF21 mutant protein and the function of the biologically active protein.  However, it is unclear if the mutant or fragment proteins are biologically active. “A mutant or fragment thereof” encompass proteins, which lack functional and structural limitations. The instant claims recite a genus of mutant or fragment molecules that require no activity and require no structure. 

The specification also teaches the biologically active protein may be one selected from the group consisting of insulin, C-peptide, leptin, glucagon, gastrin, gastric inhibitory polypeptide (GIP), amylin, calcitonin, cholecystokinin, peptide YY, neuropeptide Y, bone morphogenetic protein-6 (BMP-6), bone morphogenetic protein-9 (BMP-9), oxyntomodulin, oxytocin, glucagon-like peptide-1 (GLP-1), glucagon-like peptide-2 (GLP-2), irisin, fibronectin type III domain-containing protein 5 (FNDC5), apelin, adiponectin, C1q and tumor necrosis factor related protein (CTRP family), resistin, visfatin, omentin, retinol binding protein-4 (RBP-4), glicentin, angiopoietin, interleukin-22 (IL-22), exendin-4 and growth hormone (para 0035).
There is no disclosure of a correlation between which structures of the biologically active proteins are required for functionality such that the skilled artisan would readily understand which mutants and/or fragments would provide for a biologically active molecule. The functions of these species of the genus are not disclosed, and there is no known or disclosed correlation between the unknown structures and the unknown functions (i.e., phenotypes). The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify any of the proteins encompasses by the claims. 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Belouski et al. (US 2014/0323396; published Oct 30, 2014) in view of Boettcher et al. (Reference submitted by Applicant; published 5/23/13) and Song et al. (US 2010/0112641; published May 6, 2010).
 Belouski et al. teach nucleic acid molecules encoding FGF21 mutant polypeptides, methods of recombinantly making FGF21 mutant polypeptides, pharmaceutical compositions comprising FGF21 mutant polypeptides, and methods for treating metabolic disorders using such nucleic acids, polypeptides, or pharmaceutical compositions (abstract). Belouski et al. teach FGF21 polypeptide comprising SEQ ID NO:4 or 8, wherein the isolated polypeptide further comprises: (a) the substitution of any amino acid for one or more of: (i) the leucine residue at position 98; (ii) the proline residue at position 171; (iii) the alanine residue at position 180; and (b) one or more substitutions selected from Tables 2-10, which are provided herein (para 0006). 
N or Q at one or more positions selected from the group consisting of: 42, 54, 77, 81, 86, 88, 122, 125, 126, 130, 131, 139, 145, 146, 152, 154, 156, 161, 163, 170, and 172 (para 0010, page 13 table 4, page 14 table 5 )(applies to claim 1(4)). Belouski et al. teach in other embodiments the C-terminal degradation mutation is selected form the group consisting of: (a) G, E, P or S at position 180; (b) G, P, K, T, A, L or P at position 181; and (c) A P, G, S or A at position 179 (para 0013)(applies to claim 1(6).  A180E mutation minimizes C-terminal degradation of mature FGF21 and a G170N mutation stabilizes FGF21 as well as reducing proteolysis (see Tables 4-5 and 10). Belouski et al. teach the FGF21 mutants of the present invention can be fused to an IgG Fc sequence. Belouski et al. teach Fc-FGF21 refers to a fusion protein in which the Fc sequence is fused to the N-terminus of FGF21 and FGF21-Fc refers to a fusion protein in which the Fc sequence is fused to the C-terminus of FGF21 (paras 0186-0188). Belouski et al. teach methods of recombinantly making the fusion protein comprising transforming mammalian host cells with an expression vector encoding the protein and culturing the mammalian host cells in culture medium (paras  0024, 0109-0112, 0179, 0239, 0249, 0288 and 297)(applies to claim 1). 
Belouski et al. do not teach wherein the mutant FGF21-Fc or Fc-mutant FGF21 fusion protein is linked to a biologically active protein. Belouski et al. do not teach that the culture medium for culturing the mammalian host cells comprises dextran sulfate. 
	Boettcher et al. teach fusion proteins comprising variant fibroblast growth factor 21 (FGF21) linked to other metabolic regulators such as GLP-1 and Exendin-4 (paras 0013, 0016-0019)(applies to claims 1 and 2).  Boettcher et al. teach the variants or mutants applies to claim 1(6)). Boettcher et al. teach in some embodiments, a heterologous amino acid sequence (e.g. Fc) is fused to the amino-terminal of the proteins of the invention. In still other, more preferred embodiments, the heterologous amino acid sequence (e.g., Fc) is situated in the middle of the dual function proteins of the invention, i.e., between the C-terminal residue of the GLP-1 and the N-terminal residue of the FGF21 sequence (para 0022)(applies to claim 3). Boettcher et al. teach recombinant methods of making the instant fusion protein, expression vectors, mammalian host cells, (paras 0079-0083; 0182-0189)(applies to claim 1). 
Song et al. teach a method for recombinantly making Factor VIII in a mammalian host cell line, which is supplemented with dextran sulfate. Song et al. teach that the addition of dextran sulfate in culture media effectively reduced or blocked factor VIII-cleaving activities of certain protease originating from mammalian cell culture media and concurrently increased homogeneity of the produced factor VIII molecules (paras 0003, 0004, 0010 and 0012). Song et al. teach dextran sulfate has a weight average molecular weight of 20 to 5,000 kDa. Song et al. teach wherein the culture medium contains dextran sulfate at a concentration of 0.01 to 10 g/L (paras 0010, 0014, 0018 and 0030)(applies to claims 4 and 5). 
. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Belouski et al. in view of Boettcher et al. and Song et al, as applied to claim 1 above, and further in view of Bedoya-López et al. (PLoS ONE 11(3): e0151529, pages 1-26; March 18, 2016). 
The teachings are described above. Song et al. teach steps of primary and secondary culturing the mammalian host cell at 37 degrees Celsius in a culture medium 
	Bedoya-López et al. teach the effect of temperature downshift of Chinese hamster ovary cells using recombinant human tissue plasminogen activator. Bedoya-López et al. teach recombinant proteins are widely used as biopharmaceuticals, but their production by mammalian cell culture is expensive. Bedoya-López et al. teach a temperature downshift (TDS) from 37°C to 28–34°C is an effective strategy to expand the productive life period of cells and increase their productivity. Bedoya-López et al. teach temperature downshift in Chinese hamster ovary (CHO) cell cultures, initially grown at 37°C and switched to 30°C during the exponential growth phase, resulted in a 1.6-fold increase of recombinant human tissue plasminogen activator (abstract). Bedoya-López et al. teach inoculate were prepared in flasks and incubated at 37°C. Six spinner flasks were inoculated with cells. After 48 hours, three spinners were switched to 30°C (pages 2-3)(applies to claims 6-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nucleic acid molecule encoding fusion protein Fc-FGF21 mutant polypeptide (G170N and A180E) and methods of recombinantly making said fusion protein, as taught by Belouski et al., by linking GLP-1, wherein Fc is in the middle of the GLP-1-FGF-21 fusion protein, as taught by Boettcher et al., wherein primary and secondary culturing occurs at 37 degrees Celsius in culture medium supplemented with dextran sulfate, as taught by Song et al., wherein the secondary culturing temperature is switched to 30°C, as taught by Bedoya-López. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect 
	
	
			Conclusion

		No claims are allowed.


	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/3/2021